United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3190
                     ___________________________

                                Harold D. Isaac

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                               Unknown Flenoid

                          lllllllllllllllllllllDefendant

               Dana Cockrell; Paula Reed; Timothy Holsten

                   lllllllllllllllllllllDefendants - Appellees

                  Unknown Davis; Unknown Hannabrick

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                       Submitted: December 4, 2019
                        Filed: December 12, 2019
                              [Unpublished]
                             ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Harold D. Isaac appeals
following the district court’s1 adverse grants of summary judgment. Viewing the
evidence in a light most favorable to Isaac, and giving him the benefit of all
reasonable inferences, we find no basis for reversing the summary judgment orders,
see Sisney v. Kaemingk, 886 F.3d 692, 697 (8th Cir. 2018) (de novo review); and we
find no merit to Isaac’s challenges to certain other orders. The judgment is affirmed,
see 8th Cir. R. 47B; and Isaac’s two pending motions are denied.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-